 

Exhibit 10.1

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”) is made and entered into as of July 31,
2015, by and between CA-10880 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and PUMA BIOTECHNOLOGY, INC., a Delaware corporation
(“Tenant”).

RECITALS

A.

Landlord and Tenant are parties to that certain lease dated October 4, 2011 (the
“Original Lease”), as previously amended by Commencement Letter dated January
10, 2012, First Amendment dated November 28, 2012 (the
“First  Amendment”),  Commencement Letter dated  January 9, 2013, Second
Amendment dated December 2, 2013 (the “Second Amendment”), Commencement Letter
dated January 14, 2014 and Third Amendment dated March 18, 2014 (the “Third
Amendment”) (as amended, the “Lease”).   Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 25,683 rentable square
feet (the “Existing Premises”) described as Suite Nos. 2000, 2020, 2050 and 2150
on the 20th and 21st floors of the building commonly known as 10880 Wilshire
Boulevard located at 10880 Wilshire Boulevard, Los Angeles, California (the
“Building”).

B.

The Lease will expire by its terms on December 31, 2018 (the “Existing
Expiration Date”), and the parties wish to extend the term of the Lease on the
following terms and conditions.

C.

The parties wish to  expand the Premises (defined in the Lease) to include
additional  space, containing approximately 26,057 rentable square feet
described as Suite No. 1700 on the 17th floor of  the Building and
shown  on  Exhibit A  attached hereto  (the “Expansion  Space”),  on the
following terms and conditions.

NOW, THEREFORE, in  consideration  of  the  above
recitals  which  by  this  reference  are
incorporated  herein,  the  mutual  covenants  and  conditions  contained  herein  and  other  valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:

1.

Extension.   The term of the Lease is hereby extended through March 31, 2026
(the “Extended Expiration Date”).   The portion of the term of the Lease
beginning on January 1, 2019 (the “Extension Date”) and ending on the Extended
Expiration Date shall be referred to herein as the “Extended Term”.

2.

Expansion.

 

2.1.

Effect of Expansion.  Effective as of the Expansion Effective Date, the Premises
shall be increased from 25,683 rentable square feet on the 20th and 21st floors
to 51,740 rentable square feet on the 17th, 20th and 21st floors by the addition
of the Expansion Space, and, from and after the Expansion Effective Date, the
Existing Premises and the Expansion Space shall collectively be deemed the
Premises. The term of the Lease for the Expansion Space (the “Expansion Term”)
shall commence on the Expansion Effective Date and, unless sooner terminated in
accordance with the Lease, end on the Extended Expiration Date.  From and after
the Expansion Effective Date, the Expansion Space shall be subject to all the
terms and conditions of the Lease except as provided herein.  Except as may be
expressly provided herein, (a) Tenant shall not be entitled to receive, with
respect to the Expansion Space, any allowance, free rent or other financial
concession  granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Expansion Space.

 

2.2.

Expansion Effective Date.  As used herein, “Expansion Effective Date” means the
earlier of (i) the date on which Tenant first occupies the Expansion Space for
the purpose of conducting its business operations therein, or (ii) April 1,
2016.

 

2.3.

Confirmation Letter.  At any time after the Expansion Effective Date,  Landlord
may deliver to Tenant a notice substantially in the form of Exhibit C attached
hereto, as a confirmation of the information set forth therein.  Tenant shall
execute and return (or, by written notice to Landlord, reasonably object to)
such notice within 10 days after receiving it.

 

 

 

1

 

--------------------------------------------------------------------------------

 

3.

Base Rent. 

 

3.1.

Existing Premises from and after April 1, 2016.  With respect to the Existing
Premises from and after April 1, 2016, the Base Rent schedules set forth in
Section 2., “Base Rent” of the Third Amendment, Section 2., “Base Rent” of the
Second Amendment, Section 2., “Base Rent” of the First Amendment, and Section
1.4., “Base Rent” of the Original Lease shall be deleted in their entirety and
the schedule of Base Rent for the Existing Premises shall be as follows:

 

Period

 

Annual Rate Per Square

Foot (rounded to the

nearest 100th of a dollar)

 

 

Monthly Base Rent

 

April 1, 2016 through March 31, 2017

 

$

51.60

 

 

$

110,436.90

 

April 1, 2017 through March 31,  2018

 

$

53.15

 

 

$

113,754.29

 

April 1,  2018 through March 31, 2019

 

$

54.74

 

 

$

117,157.29

 

April 1,  2019 through March 31, 2020

 

$

56.38

 

 

$

120,667.30

 

April 1, 2020 through March 31, 2021

 

$

58.08

 

 

$

124,305.72

 

April 1, 2021 through March 31, 2022

 

$

59.82

 

 

$

128,029.76

 

April 1, 2022 through March 31, 2023

 

$

61.61

 

 

$

131,860.80

 

April 1, 2023 through March 31, 2024

 

$

63.46

 

 

$

135,820.27

 

April 1, 2024 through March 31, 2025

 

$

65.37

 

 

$

139,908.14

 

April 1, 2025 through the Extended Expiration

   Date (i.e. March 31, 2026)

 

$

67.33

 

 

$

144,103.03

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3.2.

Expansion Space During Expansion Term.  With respect to the Expansion Space
during the Expansion Term, the schedule of Base Rent shall be as follows:

 

Period During the

Expansion Term

 

Annual Rate Per Square

Foot (rounded to the

nearest 100th of a dollar)

 

 

Monthly Base Rent

 

Expansion Effective Date through March 31, 2017

 

$

51.60

 

 

$

112,045.10

 

April 1, 2017 through March 31, 2018

 

$

53.15

 

 

$

115,410.80

 

April 1, 2018 through March 31, 2019

 

$

54.74

 

 

$

118,863.35

 

April 1, 2019 through March 31, 2020

 

$

56.38

 

 

$

122,424.47

 

April 1, 2020 through March 31, 2021

 

$

58.08

 

 

$

126,115.88

 

April 1, 2021 through March 31, 2022

 

$

59.82

 

 

$

129,894.15

 

April 1, 2022 through March 31, 2023

 

$

61.61

 

 

$

133,780.98

 

April 1, 2023 through March 31, 2024

 

$

63.46

 

 

$

137,798.10

 

April 1, 2024 through March 31, 2025

 

$

65.37

 

 

$

141,945.51

 

April 1, 2025 through the Extended Expiration

   Date (i.e. March 31, 2026)

 

$

67.33

 

 

$

146,201.48

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

Base Rent Abatement Applicable to the Expansion Space.  Notwithstanding anything
in this Amendment to the contrary, so long as Tenant is not in Default (as
defined in Section 19 of the Original Lease), Tenant shall be entitled to an
abatement of Base Rent in the amount of $112,045.10 per month applicable to
seven (7) consecutive full calendar months of the Expansion Term commencing with
the second (2nd) full calendar month of the Expansion Term.  The total amount of
Base Rent abated in accordance with the foregoing shall equal $784,315.70 (the
“Abated Base Rent”).  Only Base Rent shall be abated pursuant to this Section,
and all Additional Rent (as defined in Section 3 of the Original Lease) and
other costs and charges specified in this Amendment and/or the Lease shall
remain as due and payable pursuant to the provisions of this Amendment and/or
the Lease.

2

--------------------------------------------------------------------------------

 

4.

Cash Security Deposit; Letters of Credit. 

 

4.1.

Cash Security Deposit.  Landlord, pursuant to the terms of the Lease, currently
retains a cash Security Deposit in the amount of$36,434.00 as security for
Tenant's performance of its obligations under the Lease.  Landlord and Tenant
acknowledge that such Security Deposit was not previously reduced on January I,
2015 as contemplated by Section 3 of the First Amendment.  Within thirty
(30)  days after following the satisfaction of
Tenant's  obligations  under  Section  4.2.A  below,
Landlord  shall  return  such Security Deposit to Tenant by way of a check or
credit against Base Rent next due under the Lease.

 

4.2.

Replacement or Amendment of Existing Letter of Credit.

 

A.

Increase in Letter of Credit Amount.  Pursuant to Section  6 of Exhibit F to the
Original Lease, Tenant provided Landlord with a Letter of  Credit (defined  in
Section  6.1 of Exhibit F to the Original Lease) issued by Wells Fargo Bank N.A.
and described as Irrevocable Standby Letter of Credit Number IS0005128  dated
November 16, 2011. Landlord and Tenant acknowledge that the Letter of Credit
Amount (defined in Section 6.1 of Exhibit F to the Original Lease) was not
previously reduced and, as such, the current Letter   of   Credit Amount is
$1,000,000.00.  Concurrently with Tenant's execution of this Amendment, Tenant
shall increase the Letter of Credit Amount from $1,000,000.00 to $2,500,000.00
by way of either an amendment to the Letter of Credit or a replacement Letter of
Credit that satisfies all of the requirements of Section 6 of Exhibit F to the
Original Lease.  If Tenant elects to provide Landlord with a replacement Letter
of Credit, Landlord, thirty (30) days after its' receipt of the replacement
Letter of Credit, shall return the existing Letter of Credit to the issuer of
the existing Letter of Credit to Wells Fargo Bank along with Landlord's
authorization  to  cancel  the  existing Letter  of  Credit.    Notwithstanding
the forgoing, if Wells Fargo Bank is the issuer of the replacement Letter of
Credit, Landlord, upon receipt of Wells Fargo Bank's written commitment to issue
the replacement Letter of Credit, shall work together in good faith with Wells
Fargo Bank to exchange the existing Letter of Credit for the replacement Letter
of Credit in accordance with commonly accepted industry practices.

 

B.

Reduction in Letter of Credit Amount. Section 6.6 of Exhibit F to the Original
Lease (entitled Reduction in Letter of Credit Amount) is hereby amended to read
as follows:

“Provided that, during the 12 month period immediately preceding the effective
date of any reduction of the Letter of Credit, no Default has occurred under
this Lease which was not cured by Tenant within any applicable notice and cure
periods (the “LC Reduction Conditions”), Tenant may reduce the Letter of Credit
Amount so that the reduced Letter of Credit Amounts will be as follows: (a)
$2,000,000.00 effective as of April 1, 2018; (b) $1,500,000.00 effective as of
April 1, 2019;  and (c) $1,000,000.00 effective as of April 1, 2021.   If Tenant
is not entitled to reduce the Letter of Credit Amount as of a particular
reduction effective date due to Tenant's failure to satisfy the LC Reduction
Conditions described above, then any subsequent reduction(s) Tenant is entitled
to hereunder shall be reduced by the amount of the reduction Tenant would have
been entitled to had Tenant satisfied the LC Reduction Conditions necessary for
such earlier reduction.  Notwithstanding anything to the contrary  contained
herein, if Tenant has been in Default under this Lease at any time prior to the
effective date of any reduction of the Letter of Credit Amount and Tenant has
failed to cure such Default within any applicable notice and cure period, then
Tenant shall have no further right to reduce the Letter of Credit Amount as
described  herein. Any  reduction  in  the  Letter  of  Credit Amount  shall  be
accomplished by Tenant providing Landlord with a substitute letter of credit in
the reduced  amount or  an  amendment to the then  existing Letter of  Credit
reflecting the reduced amount.”

5.

Tenant's Share. With respect to the Expansion Space during the Expansion Term,
Tenant's Share shall be 4.4317%.

6.

Expenses and Taxes.

 

6.1.

Existing Premises from and after April1, 2016.  With respect to the Existing
Premises from and after April 1, 2016, Tenant shall pay for Tenant's Share of
Expenses and Taxes in accordance with the terms of the Lease; provided, however,
that, with respect to the Existing Premises from and after April 1, 2016, the
Base Year for Expenses and Taxes shall be calendar year 2016.

 

6.2.

Expansion Space During Expansion Term. With respect to the Expansion Space
during the Expansion Term, Tenant shall pay for Tenant's Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Expansion Space during the Expansion Term, the Base Year for
Expenses and Taxes shall be calendar year 2016.

3

--------------------------------------------------------------------------------

 

7.

Improvements to Existing Premises and Expansion Space. 

 

7.1.

Configuration and Condition of Existing Premises and Expansion Space.    Tenant
acknowledges that it is in possession of the Existing Premises and that it has
inspected the Expansion Space, and agrees to accept each such space in its
existing configuration and condition, without any representation by Landlord
regarding its configuration or condition and without any obligation on the part
of Landlord to perform or pay for any alteration or improvement, except as may
be otherwise expressly provided in this Amendment.

 

7.2.

Responsibility for Improvements to Existing Premises and Expansion Space.

Landlord shall perform improvements to the Existing Premises and the Expansion
Space in accordance with Exhibit B attached hereto.

8.

Other Pertinent Provisions.    Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this  Section), the Lease shall be amended in the
following additional respects:

 

8.1.

California Public Resources Code § 25402.10.   If Tenant (or any party  claiming
by, through or under Tenant) pays directly to the provider for any
energy  consumed at the Building, Tenant, promptly upon request, shall deliver
to Landlord  (or, at Landlord's option, execute and deliver to Landlord an
instrument enabling Landlord to obtain from such provider) any data about such
consumption that Landlord, in its reasonable judgment, is required to disclose
to a prospective buyer, tenant or mortgage lender under California Public
Resources Code § 25402.10 or any similar law.

 

8.2.

California Civil Code Section 1938.  Pursuant to California Civil Code § 1938,
Landlord hereby states that the Existing Premises and the Expansion Space have
not undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52).

 

8.3.

Parking.   With respect to the Existing Premises, Tenant currently has the
right, but not the obligation, to lease up to an aggregate of 56 unreserved
parking passes; provided, however, Tenant may convert up to three (3) of such 56
unreserved passes into three (3) reserved parking passes in the Parking Facility
(as defined in Section 24 of the Original Lease). Such rights shall remain in
place through the Extended Term. With respect to the Expansion Space during the
Expansion Term, subject to the terms and conditions set forth in Section 24 of
the Original Lease, as amended herein, Tenant shall have the right, but not the
obligation, to lease up to 78 additional unreserved parking  passes.   Prior to
the Expansion Effective Date, Tenant shall notify Landlord in writing of the
number of additional unreserved parking passes which Tenant initially elects to
lease during the Expansion Term.  Thereafter, Tenant may increase or decrease
the number of additional unreserved parking passes to be used by Tenant pursuant
to this Section 8.3   upon a minimum of 30 days prior written notice to
Landlord.  Tenant shall pay Landlord the current rate of $180.00 per unreserved
parking pass per month, plus applicable taxes, if any.   Such parking rate shall
be subject to increase from time to time to reflect the prevailing market rates
consistently charged in the Parking Facility.

 

8.4.

Notice Addresses.  Any notice required under the terms of the Lease to be given
to Landlord shall be sent to the following addresses:

CA-10880 WILSHIRE LIMITED PARTNERSHIP

c/o Equity Office

10880 Wilshire Boulevard

Suite 1010

Los Angeles, CA  90024

Attention: Property Manager

With copies to:

CA-10880 WILSHIRE LIMITED PARTNERSHIP

c/o Equity Office

222 South Riverside Plaza

Suite 2000

Chicago, IL  60606

Attention: Managing Counsel

4

--------------------------------------------------------------------------------

 

and

Equity Office

222 South Riverside Plaza

Suite 2000

Chicago, IL  60606

Attention: Lease Administration

 

8.5.

Extension Option.  Tenant shall have the right extend the Extended  Term for the
entire
Premises  only  for  one  additional  period  of  five  (5)  years  pursuant  to  the  terms  and
conditions set forth in Section 3., “Extension Option” of  EXHIBIT    F,
“ADDITIONAL  PROVISIONS” of the Original Lease;  provided,   however,   all
references  to the phrase   (a) “Term”  shall be deleted  and the phrase
“Extended  Term” shall be substituted therefore;   and (b) “Expiration  Date”
shall be deleted and the phrase “Extended  Expiration Date” shall be substituted
therefore.

 

8.6.

Acceleration Option.  Section 4., “Acceleration Option” of EXHIBIT F,
“ADDITIONAL PROVISIONS” of the Original Lease is hereby deleted in its entirety
and of no further force and effect.

9.

Miscellaneous.

 

9.1.

This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the   matters   set forth   herein.  There have been no
additional oral or written representations or agreements.  Tenant shall not be
entitled, in connection with entering
into  this  Amendment,  to  any  free  rent,  allowance,  alteration,  improvement
or  similar economic incentive to which Tenant may have been entitled in
connection with entering into the Lease, except as may be otherwise expressly
provided in this Amendment.

 

9.2.

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

 

9.3.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

9.4.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

9.5.

Capitalized terms used but not defined in this Amendment shall have the meanings
given in the Lease.

 

9.6.

Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries,
partners,  officers,  directors,  employees,  mortgagee(s)  and  agents,  and  the  respective
principals and members of any such agents harmless from all claims of any
brokers (other than L.A.  Realty Partners)  claiming to have represented  Tenant
in  connection with this Amendment.  Landlord shall indemnify and hold Tenant,
its trustees, members, principals,
beneficiaries,  partners,  officers,  directors,  employees,  and  agents,  and  the  respective
principals  and  members  of  any  such  agents  harmless  from  all  claims  of  any  brokers
claiming  to  have  represented  Landlord  in  connection  with  this  Amendment.    Tenant
acknowledges that any assistance rendered by any agent or  employee of any
affiliate of Landlord  in connection  with this Amendment has been  made as an
accommodation  to Tenant solely in furtherance of consummating the
transaction  on behalf of Landlord, and not as agent for Tenant.

 

9.7.

Each signatory of this Amendment represents hereby that he or she has
the  authority to execute and deliver it on behalf of the party hereto for which
such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,  Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

  

  

CA-10880 WILSHIRE LIMITED PARTNERSHIP, a

 

 

 

Delaware limited partnership

 

 

 

 

 

 

 

By: EOP Owner GP L.L.C., a Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Campbell

 

 

 

 

 

Name:

Frank Campbell

 

 

 

 

 

Title:

Managing Director

 

 

 

 

TENANT:

 

 

 

 

 

PUMA BIOTECHNOLOGY, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Alan H. Auerbach

 

 

Name:

 

Alan H. Auerbach

 

 

Title:

 

Chief Executive Officer and President

 

 

 

 

 

 

 

By:

 

/s/ Charles R. Eyler

 

 

Name:

 

Charles R. Eyler

 

 

Title:

 

Senior Vice President – Finance & Treasurer

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE AND LOCATION OF EXPANSION SPACE

TO BE ATTACHED




 

1

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:   “Agreement” means the Amendment of which this Work
Letter is a part.   The “Premises” shall mean the Existing Premises and the
Expansion Space.  “Tenant Improvements” means all improvements to be constructed
in the Premises pursuant to this Work Letter.  “Tenant Improvement Work” means
the construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

1 ALLOWANCE.

1.1 Allowance.    
Tenant  shall  be  entitled  to  a  one-time  tenant  improvement  allowance  (the
“Allowance”) in the aggregate  amount  of $1,818,380.00   (i.e., $55.00  per
rentable  square  foot  of the Expansion Space plus $15.00 per rentable square
foot of the Existing Premises) to be applied toward (a) the Allowance Items
(defined  in Section 1.2 below) and/or (b) a credit against Base Rent
applicable  to the Expansion Space coming due under the Agreement from and after
the last day of the eighth (8th) full calendar  month  of  the  Expansion  
Term  and/or  (c)  the  cost  of  purchasing  furniture,   fixtures,  and
equipment  to  be used  in the  Premises  by
Tenant  and/or  (d)  costs  associated  with  the  installation  of telephone  
and  data  cabling,   and/or   (e)  costs  associated  
with  moving  into  the  Expansion   Space. Notwithstanding  the foregoing,  the
total portion  of the Allowance  that is applied toward  items (b), (c), (d)
and/or (e) shall not exceed, in the aggregate, $645,815.00 (i.e., $10.00 per
rentable square foot of the
Expansion  Space  plus  $15.00  per  rentable  square  foot  of
the  Existing  Premises).  Tenant,  by written
notice  to  Landlord  (the  “Allowance  Notice”)  shall  advise  Landlord  of  the  manner  in
which  Tenant desires to apply the Allowance.    Any portion  of the
Allowance  that is applied  toward  the cost of the
Tenant  Improvement  Work  shall  applied  in accordance  with  Section 1.2
below.    Any portion of the Allowance that is applied as a credit against Base
Rent shall be applied against the installment of Base Rent
for  the  ninth  (9th)  full  calendar  month  of  the  Expansion  Term    and,  if  necessary,  consecutive
calendar months thereafter.   Any portion of the Allowance that is applied
toward  items (c), (d) and (e) shall be disbursed to Tenant  within  45 days
after Landlord's receipt of paid invoices from Tenant with respect to
Tenant's  actual costs of items (c), (d) and (e) as described  above; provided
that Tenant shall also be required to provide Landlord with unconditional
waivers of mechanics  liens with respect to any items that relate to work of a
type for which a mechanics lien could be potentially be filed.  Tenant shall be
responsible  for all costs  associated  with the
Tenant  Improvement  Work,  including  the costs of the Allowance  Items, to the
extent such costs exceed the lesser of (i) the Allowance,  or (ii) the aggregate
amount  that  Landlord   is  required   to  disburse   for   such   purpose  
pursuant   to  this   Work   Letter. Notwithstanding any contrary provision of
this Agreement, if Tenant fails to use the entire Allowance by December 31,
2016, the unused amount shall revert to Landlord and Tenant shall have no
further rights with respect thereto.

1.2 Disbursement of the Allowance.  Except  as otherwise  provided  in
this  Work Letter, the Allowance shall be disbursed by Landlord only for the
following items (the “Allowance Items”):  (a) the fees of the
Architect  (defined  in Section 2.1 below) and the Engineers  (defined  in
Section 2.1 below); (b) plan-check, permit and license fees relating to
performance of the Tenant Improvement Work; (c) the cost of performing the
Tenant Improvement  Work, including after hours charges, testing and inspection
costs,  freight  elevator  
usage,  hoisting  and  trash  removal  costs,  and  contractors'  fees  and  general
conditions;  (d)
the  cost  of  any  change  to  the  base,  shell  or  core  of  the  Expansion  Space,  Existing
Premises or Building  required  by the Plans (defined  in Section 2.1 below)
(including  if such change is due to the fact  that  such  work  is prepared  on
an unoccupied  basis),  including  all direct  architectural and/or engineering
fees and expenses  incurred in connection  therewith; (e) the cost of any change
to the Plans  or  Tenant  Improvement   Work  required  by Law;  (f)
the  Landlord  Supervision  Fee  (defined  in Section 3.2.2 below); (g) sales
and use taxes; and (h) all other costs expended  by Landlord in connection with
the performance of the Tenant Improvement Work.

2 PLANS AND PRICING.

2.1 Selection  of Architect.   Landlord  shall retain the
architect/space  planner (the “Architect”) and the engineering consultants  (the
“Engineers”) of Landlord's choice to prepare all architectural  plans for the
Premises and all engineering  working drawings relating to the
structural,  mechanical,  electrical, plumbing,  HVAC,  life-safety,  
and  sprinkler  work  in  the  Premises.     The  plans  and  drawings  to  be
prepared  by the  Architect  and  the Engineers  shall  be referred  to  in
this  Work  Letter  as the “Plans.” Tenant  shall  be
responsible  for  ensuring  that  all elements  of the design  of the Plans  are
suitable  for

Tenant's use of the Premises, and neither the preparation of the Plans by the
Architect or the Engineers nor Landlord's approval of the Plans shall relieve
Tenant from such responsibility.

2.2 [Intentionally Omitted.]

1

--------------------------------------------------------------------------------

 

2.3 [Intentionally Omitted.]

2.4 Additional  Programming Information.   Landlord and Tenant acknowledge that
they have approved   the    space   plan    for   the   Premises   prepared   by
               ,   dated                , 2015, job number            (the
“Space Plan”).  Tenant shall deliver to Landlord, in writing, all information
that, together with the Space Plan, is necessary, in the judgment of Landlord,
the Architect  and  the  Engineers,  to  complete
the  architectural,  engineering  and  final  architectural working drawings for
the Premises in a form that is sufficient to enable subcontractors to bid on the
work and to obtain all applicable permits for the Tenant Improvement Work (the
“Construction Drawings”),
including  electrical  requirements,  telephone  requirements,  special  HVAC  requirements,  plumbing
requirements,  and  all  interior  and  special  finishes  (collectively,  the  
“Additional   Programming
Information”).  The  Additional  Programming  Information  shall  be  consistent  with  Landlord's
requirements for avoiding aesthetic, engineering or other conflicts with the
design and function of the balance of the Building (collectively, the “Landlord
Requirements”)  and shall otherwise be subject to Landlord's reasonable
approval.   Landlord shall provide Tenant with notice approving or reasonably
disapproving the Additional Programming Information within five (5) business
days after the later of
Landlord's  receipt  thereof  or  the  mutual  execution  and  delivery  of  this  Agreement.    If
Landlord disapproves the Additional Programming Information, Landlord's notice
of disapproval shall describe with reasonable specificity the basis for such
disapproval and the changes that would be necessary to resolve Landlord's
objections. If Landlord disapproves the Additional Programming Information,
Tenant shall  modify the  Additional  Programming
Information  and  resubmit  it  for  Landlord's  review  and approval.  Such
procedure shall be repeated as necessary until Landlord has approved the
Additional Programming Information.  If requested by Tenant, Landlord, in its
sole and absolute discretion, may assist Tenant, or cause the Architect and/or
the Engineers to assist Tenant, in preparing all or a portion of
the  Additional  Programming  Information;  provided, however,
that,  whether  or  not  the  Additional Programming Information is prepared
with such assistance, Tenant shall be solely responsible for the timely
preparation and delivery of the Additional Programming Information and for all
elements thereof and, subject to Section 1 above, all costs relating thereto.

2.5 Construction Drawings.   After approving the Additional Programming
Information, Landlord shall cause the Architect and the Engineers to prepare and
deliver to Tenant Construction Drawings that conform to the Space Plan and the
approved Additional Programming Information.  Such preparation and delivery
shall occur within 15 business days after the later of Landlord's approval of
the Additional Programming Information or the mutual execution and delivery of
this Agreement.  Tenant shall approve or disapprove the Construction Drawings by
notice to Landlord.  If Tenant disapproves the Construction Drawings, Tenant's
notice of disapproval shall specify any revisions Tenant desires in the
Construction Drawings.  After receiving such notice of disapproval, Landlord
shall cause the Architect and/or the Engineers to revise the Construction
Drawings, taking into account the reasons for Tenant's disapproval (provided,
however, that  Landlord  shall not  be  required to  cause the  Architect or the
Engineers to make any revision to the Construction Drawings that is inconsistent
with the Landlord
Requirements  or  that  Landlord  otherwise  reasonably  disapproves),  and  resubmit  the  Construction
Drawings to Tenant for its approval.  Such revision and resubmission shall occur
within five (5) business days after the later of Landlord's receipt of Tenant's
notice of disapproval or the mutual execution and delivery of this Agreement if
such revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 15 business days after the later of such
receipt or such mutual execution and delivery) if such revision is
material.  Such procedure shall be repeated as necessary until Tenant has
approved the Construction Drawings. The Construction Drawings approved by
Landlord and Tenant are referred to in this Work Letter as the “Approved
Construction Drawings”.

2.6 Construction   Pricing.     Within  10
business  days  after  the  Construction  Drawings  are approved by Landlord and
Tenant, Landlord shall provide Tenant with Landlord's  reasonable estimate (the
“Construction  Pricing Proposal”) of the cost of all Allowance Items to be
incurred by Tenant in
connection  with  the  performance  of  the  Tenant  Improvement  Work  pursuant  to  the  Approved
Construction Drawings.  Tenant shall provide Landlord with notice approving or
disapproving the Construction Pricing Proposal.  If Tenant disapproves the
Construction Pricing Proposal, Tenant's notice of disapproval shall be
accompanied by proposed revisions to the Approved Construction Drawings that
Tenant requests in order to resolve its objections to the Construction Pricing
Proposal, and Landlord shall respond as required under Section 2.7 below.  Such
procedure shall be repeated as necessary until the Construction Pricing Proposal
is approved by Tenant.  Upon Tenant's approval of the Construction Pricing
Proposal, Landlord may purchase the items set forth in the Construction Pricing
Proposal and commence construction relating to such items.

2

--------------------------------------------------------------------------------

 

2.7 Revisions to Approved Construction Drawings.  If Tenant requests any
revision to the Approved Construction  Drawings,  Landlord  shall provide
Tenant  with notice  approving  or reasonably disapproving such revision,  and,
if Landlord  approves such revision,  Landlord  shall have such revision
made  and  delivered   to  Tenant,  together  with  notice  of  any  resulting  
change  in  the  most  recent Construction  Pricing  Proposal,  if any,
within  10 business  days after the later  of Landlord's receipt  of such
request or the mutual execution  and delivery of this Agreement if such revision
is not material, and within such longer period of time as may be reasonably
necessary  (but not more than 15 business days after the later  of such
receipt  or such execution  and delivery)  if such revision  is
material,  whereupon Tenant,  within  one
(1)  business  day,  shall  notify  Landlord  whether  it  desires  to  proceed  with  such
revision.    If  Landlord  has  commenced  performance  of  the  Tenant  Improvement  Work,  then,  in  the
absence of such authorization, Landlord shall have the option to continue such
performance disregarding such revision.  Landlord shall not revise the Approved
Construction Drawings without Tenant's consent, which shall not be unreasonably
withheld, conditioned or delayed.

2.8 Time Deadlines.  Tenant shall use its best efforts to cooperate with
Landlord and its architect, engineers  and other consultants  to complete all
phases of the Plans, approve the Construction Pricing Proposal and obtain the
permits for the Tenant Improvement Work as soon as possible after the
execution  of  this  Agreement,  and  Tenant  shall  meet  with  Landlord,
in  accordance with a schedule determined by Landlord, to discuss the
parties'  progress.

3 CONSTRUCTION.

3.1 Contractor.   A contractor designated by Landlord (the “Contractor”) shall
perform the Tenant Improvement Work.  In addition, Landlord may select and/or
approve of any subcontractors, mechanics and materialmen used in connection with
the performance of the Tenant Improvement Work.

3.2 Construction.

3.2.1 Over-Allowance Amount.  If  the  Construction Pricing Proposal  exceeds  
the
Allowance,  then,  concurrently  with  its  delivery  to  Landlord  of  approval  of  the  Construction  Pricing
Proposal, Tenant  shall  deliver  to Landlord  cash in the amount  of
such  excess  (the “Over-Allowance Amount”).  Any Over-Allowance Amount shall be
disbursed by Landlord before the Allowance and pursuant to the same procedure as
the Allowance.  After the Construction  Pricing  Proposal is approved by Tenant,
if any revision  is made to the Approved Construction  Drawings  or the Tenant
Improvement Work  that  increases  the  Construction   Pricing  Proposal, or if
the Construction Pricing Proposal is otherwise increased to reflect the actual
cost of all  Allowance  Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement  Work pursuant to the Approved
Construction   Drawings, then Tenant shall deliver any resulting Over-Allowance
Amount  (or  any resulting increase in the Over-Allowance Amount) to Landlord
immediately upon Landlord's request.

3.2.2 Landlord's Retention of Contractor.   Landlord  shall  independently  
retain  the Contractor  to perform  the Tenant  Improvement  Work  in
accordance  with  the  Approved  Construction Drawings.      Tenant   shall  
pay   a   construction   supervision   and   management   fee   (the  “Landlord
Supervision Fee”) to Landlord  in an amount equal to two percent (2%) of the
aggregate amount of all Allowance Items other than the Landlord Supervision Fee.

3.2.3 Contractor's Warranties.  Tenant  waives  all
claims  against  Landlord  relating  to any defects  in the
Tenant  Improvements;  provided,  however,  that  if, within  30
days  after  substantial
completion  of  the  Tenant  Improvement  Work,  Tenant  provides  notice  to  Landlord  of  any
non-latent defect in the Tenant Improvements, or if, within  11 months  after
substantial  completion  of the Tenant Improvement Work, Tenant provides notice
to Landlord of any latent defect in the Tenant Improvements, then
Landlord  shall,  at its option,  either  (a) assign  to Tenant  any
right  Landlord  may have  under the Construction Contract  (defined  below) to
require the Contractor to correct, or pay for the correction  of, such defect,
or (b) at Tenant's expense, use reasonable  efforts to enforce such right
directly against the Contractor  for  Tenant's benefit.    As used  in
this  Work  Letter,  “Construction Contract” means  the construction
contract  between Landlord and the Contractor pursuant to which the Tenant
Improvements will be constructed.

4 COMPLETION.

Tenant acknowledges  and agrees that the Tenant Improvement  Work may be
performed during
Building  HVAC  Hours  before  or  after  the  Expansion  Effective  Date.  Landlord
and Tenant shall cooperate with each other in order to enable the Tenant
Improvement Work to be performed in a timely manner and with as little
inconvenience to the operation of Tenant's business as is reasonably
possible.  Notwithstanding any contrary provision of this Agreement, any delay
in the completion of the Tenant Improvement Work or inconvenience suffered
by  Tenant  during  the  performance of the Tenant Improvement Work shall not
delay the Expansion Effective Date, nor shall it subject Landlord to any
liability for any  loss
or  damage  resulting  therefrom  or  entitle  Tenant  to  any  credit,  abatement
or adjustment of rent or other sums payable under the Lease.

3

--------------------------------------------------------------------------------

 

5 MISCELLANEOUS.    

Notwithstanding  any  contrary  provision  of  this  Agreement,  if  Tenant
defaults  under  this  Agreement  before  the  Tenant  Improvement  Work  is  completed,  Landlord's
obligations under this Work Letter shall be excused until such default is cured
and Tenant shall be responsible for any resulting delay in the completion of the
Tenant Improvement Work.   This Work Letter shall not apply to any space other
than the Existing Premises and the Expansion Space.

 

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT C

10880 WILSHIRE BOULEVARD

CONFIRMATION LETTER

                      , 2015

PUMA BIOTECHNOLOGY, INC.

10880 Wilshire Boulevard

Suite 2150

Los Angeles, California

Re:

Fourth Amendment (the “Amendment”) dated                           ,2015,
between  CA-10880 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and PUMA BIOTECHNOLOGY, INC., a Delaware  corporation (“Tenant”),
concerning Suite 1700 (the “Expansion  Space”)  on the 17th floor of the
building located at 10880 Wilshire Boulevard, Los Angeles, California.

Lease ID:                       

Business Unit Number:                               

Dear:                                  

In accordance with the Amendment, Tenant accepts possession of the Expansion
Space and confirms the following:

1. The Expansion Effective Date is                     and the Extended
Expiration Date is                                           

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.   Please note that, pursuant to  Section
2.3  of  the Amendment, if Tenant fails to  execute and return  (or,  by notice
to Landlord, reasonably object to) this letter within 10 days after receiving
it, Tenant shall be deemed to have executed and returned it without exception.

Agreed and Accepted as of                      , 2015.

 

“Tenant”:

 

“Landlord”:

 

 

 

EQUITY OFFICE MANAGEMENT, L.L.C.,

PUMA BIOTECHNOLOGY, INC., a

 

as agent for CA-10880 Wilshire Limited

Delaware corporation

 

Partnership

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Exhibit C

1

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF LETTER OF CREDIT

                                                           

[Name of Financial Institution]

 

 

 

Irrevocable Standby

 

 

Letter of Credit

 

 

No.

 

 

 

Issuance Date:

 

 

 

Expiration Date:

 

 

 

Applicant:

 

PUMA

 

 

BIOTECHNOLOGY, INC.,  a Delaware
corporation

Beneficiary

CA-10880 WILSHIRE LIMITED PARTNERSHIP,  a Delaware limited partnership

Equity Office

222 South Riverside Plaza, Suite 2000

Chicago, Illinois 60606

Attention: Treasury Department.

A copy of any notices

and amendments should be sent to:

CA-10880 Wilshire Limited Partnership

c/o Equity Office

10880 Wilshire Boulevard

Suite 1010

Los Angeles, CA  90024

Attention:  Property Manager

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above    referenced     Applicant     in    the    
amount     of                          U.S. Dollars ($                     )
available for payment at sight by your draft drawn on us when accompanied by the
following documents:

1.

An original copy of this Irrevocable Standby Letter of Credit.

2.

Beneficiary's dated  statement  purportedly  signed  by an
authorized  signatory  or agent reading: “This  draw in the amount  of
                       U.S. Dollars  ($                       ) under your
Irrevocable  Standby Letter of Credit No.                    represents funds
due and owing to us pursuant  to the terms of that certain lease by and between
CA-10880 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership, as
landlord, and  PUMA BIOTECHNOLOGY, INC.,  a Delaware corporation,  as tenant,
and/or any amendment to the lease or any other agreement between such parties
related to the lease.”

It  is  a  condition   of  this  Irrevocable  
Standby  Letter  of  Credit  that  it  will  be  considered
automatically  renewed  for  a one  year  period  upon the expiration  date set
forth  above  and upon  each anniversary  of such date, unless at least 45 days
prior to such expiration  date or applicable  anniversary thereof, we notify you
in writing,  by certified  mail return receipt  requested  or by
recognized  overnight courier service at the addresses  set forth above, that we
elect not to so renew this Irrevocable  Standby Letter of Credit.  In addition
to the foregoing, we understand and agree that you shall be entitled to draw
upon this Irrevocable  Standby  Letter  of Credit  in accordance  with  1 and 2
above  in the event that we elect not to renew this Irrevocable  Standby Letter
of Credit and, in addition, you provide us with a dated statement purportedly
signed by an authorized signatory or agent of Beneficiary stating that the
Applicant has failed to provide you with an acceptable  substitute irrevocable
standby letter of credit in accordance with the terms of the above
referenced  lease.   We further acknowledge and agree that:  (a) upon receipt of
the documentation required herein, we will honor your draws against this
Irrevocable Standby Letter of Credit without inquiry into the accuracy of
Beneficiary's signed statement

Exhibit D

1

--------------------------------------------------------------------------------

 

and regardless of whether Applicant  disputes the content of such statement; (b)
this Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge.  In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices

(ISP98) ICC Publication No. 590.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located  at               to  the
attention of               .

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

Exhibit D

2